UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-6172


ANTRELL JERMAINE FORDHAM,      a/k/a    Antrell    Fordham,   a/k/a
Antrell J. Fordham,

                Plaintiff - Appellant,

          v.

DR. MOORE; MRS. L. MAUNEY; MRS. E. HOLCOMB, individual and
official capacities,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Mary G. Lewis, District Judge.
(2:12-cv-00974-MGL)


Submitted:   April 25, 2013                      Decided: April 30, 2013


Before AGEE and    WYNN,   Circuit     Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Antrell Jermaine Fordham, Appellant Pro           Se.    Shelton Webber
Haile, RICHARDSON, PLOWDEN & ROBINSON,            PA,   Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Antrell Jermaine Fordham appeals the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                                We

have     reviewed       the    record    and      find        no   reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      See    Fordham      v.   Moore,      No.    2:12-cv-00974-MGL        (D.S.C.

Jan. 28,    2013).        We    dispense    with       oral    argument    because     the

facts    and    legal    contentions       are    adequately        presented     in   the

materials      before    this    court     and    argument         would   not   aid   the

decisional process.



                                                                                 AFFIRMED




                                            2